Citation Nr: 9920452	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  95 - 12 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a compensable evaluation for residuals of a 
shell fragment wound of the back.

Entitlement to a compensable evaluation for residuals of a 
shell fragment wound of the left axilla.  

Entitlement to a 10 percent evaluation under the provisions 
of  38 C.F.R. § 3.324 (1998) based on multiple noncompensable 
service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to March 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of October 1994 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  

This case was before the Board in March 1997, and was 
Remanded to the RO to obtain additional VA orthopedic, 
neurologic and dermatological examinations to assess the 
current nature and extent of his service-connected residuals 
of shell fragment wounds of the back and left axilla.  
Further, the additional examinations were to address factors 
to be considered in evaluating disabilities residual to 
healed wounds involving muscle groups due to gunshot or other 
trauma, including weakened movement, excess fatigability, 
incoordination, and loss of function due to pain on use or 
during flare-ups, as provided by  38 C.F.R. Part 4, §§ 4.40 
and 4.45 (1998).  The actions requested on Remand have been 
satisfactorily completed, and the case is again before the 
Board for further appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO.  

2.  The veteran's service-connected shell fragment wound of 
the back was superficial and of the nature of an abrasion, 
without penetration of the underlying tissue, not requiring 
debridement or suturing, and without nerve, artery or muscle 
involvement.. 




3.  The veteran's service-connected shell fragment wound of 
the left axilla was superficial and of the nature of an 
abrasion, without penetration of the underlying tissue, not 
requiring debridement or suturing, and without nerve, artery 
or muscle involvement.  

4.  The scars resulting from the veteran's shell fragment 
wounds of the back and left axilla are not shown to be poorly 
nourished or with repeated ulceration; are not superficial, 
tender, or painful on objective demonstration; and are not 
productive of limitation of function of the part affected.  

5.  The veteran's service-connected shell fragment wounds of 
the back and left axilla are not of such character as clearly 
to interfere with normal employability.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for residuals 
of a shell fragment wound of the back are not met.  
38 U.S.C.A. § 1155, 5107(a) (West 1991 & Supp. 1998);  
38 C.F.R. Part 4, §§ 4.7, 4.31, 4.40, 4.45, 4.118, Diagnostic 
Codes 7803, 7804, and 7805 (1998).

2.  The criteria for a compensable evaluation for residuals 
of a shell fragment wound of the left axilla are not met.  
38 U.S.C.A. § 1155, 5107(a) (West 1991 & Supp. 1998);  
38 C.F.R. Part 4, §§ 4.7, 4.31, 4.40, 4.45, 4.118, Diagnostic 
Codes 7803, 7804, and 7805 (1998).

3.  The criteria for a 10 percent rating under the criteria 
set out at  38 C.F.R. § 3.324  are not met.  38 C.F.R. 
§ 3.324 (1998).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the appellant's claims are plausible and 
are thus "well grounded" within the meaning of  38 U.S.C.A. 
§  5107(a) (West 1991).  A claim for an increased rating is 
generally well grounded when the appellant indicates that he 
has suffered an increase in disability.  Proscelle v. 
Derwinski,  2 Vet. App. 629 (1992);  Drosky v. Brown, 10 Vet. 
App. 251 (1997).  We further find that the facts relevant to 
the issues on appeal have been properly developed and that 
the statutory obligation of VA to assist the veteran in the 
development of his claims has been satisfied.  38 U.S.C.A. §  
5107(a)(West 1991).  In that connection, the Board notes that 
the RO has obtained available evidence from all sources 
identified by the veteran; that he has declined a personal 
hearing; and that he has undergone comprehensive VA 
orthopedic, neurologic, dermatological and radiographic 
examinations in connection with his claims.  On appellate 
review, the Board sees no areas in which further development 
might be productive.

I.  The Evidence

The veteran's service entrance examination disclosed that his 
skin and musculoskeletal system were normal.  His service 
medical records show that he was seen at a field hospital in 
May 1970 for treatment of shrapnel wounds of the back and 
left axilla, described as superficial abrasion-like wounds.  
There were no findings of retained fragments or penetration 
of muscle tissue, and no evidence of nerve or artery 
involvement.  The wounds were cleaned with Furacin gauze, and 
he was returned to full duty with instructions to have the 
dressings changed at his local medical facility.  Records 
from a battalion aid station dated in May 1970 show that the 
veteran had an abrasive wound of the back and left armpit, 
and his dressings were changed on three occasions.  No 
further complaint, treatment, or findings of abrasion-type 
shrapnel wounds of the back and left axilla were shown during 
his remaining period of active service.  His service 
separation examination, conducted in March 1971, showed a 
scar of the shoulder and back.  

The record is silent for complaint, treatment, or findings of 
residuals of shrapnel wounds of the back and left axilla 
prior to VA examination in August 1994.  At that time, the 
veteran complained of low back pain on prolonged standing or 
lifting.  However, the examiner noted that the veteran's 
shell fragment wound scar was at the T3-T5 level, left of the 
vertebra, rather than in the low back area.  It was further 
indicated that the veteran's scar of the back was 
superficial, well-healed, nonadherent, asymptomatic, and 
scarcely noticeable; that it measured 2 inches by 5/8ths of 
an inch; and that there was no muscle tissue involvement.  
There were no clinical findings of poor nourishment, repeated 
ulceration, tenderness, or pain on objective demonstration; 
and the scar was not productive of limitation of function of 
the part affected.  The examiner found no scar or other 
evidence of a shell fragment wound of the left axilla.  X-ray 
studies revealed no evidence of fracture, dislocation, bony 
destruction, or retained foreign bodies.  The diagnosis was 
gunshot [sic] wound, thoracic third vertebra to thoracic 
fifth vertebra, well-healed, nonadherent, and asymptomatic.  
The examiner further expressed the opinion that the veteran's 
complaints of back pain were unrelated to his inservice back 
wound.

A rating decision of October 1994 granted service connection 
for residuals of shrapnel wounds of the back and left axilla, 
each evaluated as noncompensably disabling, and denied a 10 
percent rating under the provisions of  38 C.F.R. § 3.324 
(1998).  The veteran appealed seeking compensable evaluations 
for those disabilities and a 10 percent rating under the 
provisions of  38 C.F.R. § 3.324 (1998).

VA outpatient treatment records dated from December 1994 to 
January 1995 show that the veteran complained of low back 
pain.  Examination disclosed no findings of residuals of 
shrapnel wounds of the back and left axilla, and X-ray 
studies of the cervical and thoracic spine revealed no 
abnormalities.  Lumbar spine film revealed  an 8 mm. 
spondylolisthesis of L5 on S1, but was otherwise normal.  

As noted, in March 1997, the Board remanded the case to the 
RO to obtain additional VA orthopedic, neurologic and 
dermatological examinations to assess the current nature and 
extent of the veteran's service-connected residuals of shell 
fragment wounds of the back and left axilla.  Further, the 
additional examinations were to address factors residual to 
healed wounds involving muscle groups due to gunshot or other 
trauma, including weakened movement, excess fatigability, 
incoordination, and loss of function due to pain on use or 
during flare-ups, as provided by  38 C.F.R. Part 4, §§ 4.40 
and 4.45 (1998).

Thereafter, there was delay in responding to the Board's 
remand because the veteran had moved without providing a 
current mailing address.  

A report from the John Cochran division, VAMC, St. Louis, 
stated that no records pertaining to treatment of the veteran 
in 1975 were of record.  

A report of VA orthopedic and neurological examination, 
conducted in April 1998, noted that the examiner had reviewed 
the veteran's entire claims folder, including his service 
medical records.  It was noted that the veteran had sustained 
shell fragment wounds involving his back and left armpit, 
without paralysis, and that following a few days of treatment 
had been returned to full duty.  The examiner cited the 
veteran's complaints of increasing daily discomfort between 
the shoulders blades and going down to his low back, 
intensified by sitting and relieved by reclining, but without 
radiation into the lower extremities.  Examination of the 
spine, shoulders, and musculature of the back disclosed no 
postural deformity; no weakness or motor, sensory, or reflex 
deficits; a full and free range of pain-free back motion was 
present in all planes; and there was no spasm, tenderness, 
nodularity, or evidence of discomfort, disuse, weakness on 
effort, or cramping in the thoracic region.  There was no 
historical information pertaining to fatigability, and there 
were no complaint or clinical findings of lack of 
coordination or impairment of motor function due to pain on 
use or during periods of symptom exacerbation.  

In addition, two punctate wounds were seen on the dorsal 
surface, 4 - 5 mm. in size, depigmented but not deforming, 
disfiguring, or a source of discomfort.  The anterior 
axillary wound was minor, small and did not involve the 
underlying tissues.  There was no evidence of damage to 
tendons, bones or joints, no weakness of the shoulder 
muscles, no muscle herniation, and no disturbance of joint 
function.  The examiner stated that the veteran's shell 
fragment wounds had produced only the most superficial injury 
to the skin or subcutaneous tissue, with no evidence of 
injury to the underlying muscle tissue; that he was treated 
in a military hospital and off duty only a few days; that his 
wounds had healed primarily; and that no muscles were 
directly injured or destroyed.  There was no evidence of 
adherence, retained metallic particles, adjacent skin 
lesions, or chronic infections in the area of the scars.  The 
examiner found no evidence that the veteran's service-related 
conditions caused or had any bearing on symptoms of weakness, 
fatigability, impaired endurance or general malaise; rather, 
he attributed those complaints to the veteran's liver 
dysfunction and Hepatitis C infection.  Further, the examiner 
found no relationship between the veteran's current 
degenerative joint disease of the spine and his inservice 
injuries, which occurred without trauma to underlying 
muscles, bone, major regional vessels, or the brachial 
plexus.  He concluded that the veteran suffers no industrial 
impairment as a result of his service-connected shell 
fragment wounds of the back and left axilla.

A report of VA dermatological examination, conducted in May 
1998, cited the examiner's review of the claims folder, the 
veteran's history of shrapnel injuries to the back and left 
axilla while in Vietnam, and his subsequent treatment and 
return to duty.  The veteran reported no changes whatsoever 
in the scars since they initially healed, while noting 
occasional brief and transitory shooting pains into his lower 
back.  Examination of the veteran revealed a short, soft, 
poorly visualized  2 inch scar in the mid upper back area, 
without color change, tenderness, or evidence of adherence 
causing limitation of motion.  Examination of the left 
axillary region disclosed no evidence of scars, and any 
remaining scars were believed to be mixed in with skin folds.  
However, the examiner stated that palpation of the left 
axillary region revealed no areas of tenderness, 
inflammation, increased heat, or radiating pains.  Review of 
historical X-rays revealed no evidence of retained shrapnel.  
The diagnosis was old shrapnel injuries, mid upper back and 
left axillary region without sequela with the exception of 
occasional sharp shooting pains.  The examiner further noted 
that there was no evidence of any weakened movement, excess 
fatigability, incoordination, or loss of function due to pain 
during these periods when the veteran has occasional sharp 
shooting pains and that, in his opinion, there should be not 
industrial impairment resulting from the veteran's service-
connected residuals of shell fragment wounds of the back and 
left axilla.  

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991 & Supp. 
1998);  38 C.F.R. Part 4 (1998).  Separate diagnostic codes 
identify the various disabilities.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. Part 
4, § 4.7 (1998).

In accordance with  38 C.F.R. §§ 4.1 and 4.2 (1998) and  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the evidentiary and procedural record pertaining to 
the veteran's shell fragment wounds of the back and left 
axilla sustained in a May 1970 grenade explosion while 
serving in the Republic of Vietnam.  The Board has concluded 
that the evidence currently of record is adequate for rating 
purposes. 

The Board further notes that this case addresses the 
assignment of initial ratings for disabilities following an 
initial award of service connection for such disabilities.  
In such cases, the rule from Francisco v. Brown, 7 Vet. App. 
55, 58 (1994) ("Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance."), is not applicable to the assignment 
of an initial rating for a disability following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999).  Therefore, 
the Board will review the medical evidence of record as it 
pertains to the disabilities at issue from the date of the 
initial rating evaluations.  Fenderson, id.

The record in this case establishes that the veteran was seen 
at a field hospital in May 1970 for treatment of shrapnel 
wounds of the back and left axilla, described as superficial 
abrasion-like wounds.  There were no findings of retained 
fragments or penetration of muscle tissue, and no evidence of 
nerve or artery involvement.  The wounds were cleaned, and he 
was returned to full duty with instructions to have the 
dressings changed at his local medical facility.  Records 
from a battalion aid station dated in May 1970 show that the 
veteran had an abrasive wound of the back and left armpit, 
and his dressings were changed on three occasions.  No 
further complaint, treatment, or findings of abrasion-type 
shrapnel wounds of the back and left axilla were shown during 
his remaining period of active service.  His service 
separation examination, conducted in March 1971, showed a 
scar of the shoulder and back.  

Based upon that evidence, the Board finds that the veteran's 
initial injuries were superficial and of the nature of 
abrasions, without penetration of the underlying tissue, not 
requiring debridement or suturing, and without nerve, artery 
or muscle involvement.  

Thereafter, the record shows that the veteran made no 
complaint and received no treatment for those conditions 
prior to VA examination in August 1994, a period of 24 years.  
At that time, the examiner noted that the veteran's shell 
fragment wound scar of the back at the T3-T5 level was 
superficial, well-healed, nonadherent, asymptomatic, and 
scarcely noticeable; that it measured 2 inches by 5/8ths of 
an inch; that there was no muscle tissue involvement; that 
there were no clinical findings of poor nourishment, repeated 
ulceration, tenderness, or pain on objective demonstration; 
and that the scar was not productive of limitation of 
function of the part affected.  The examiner found no scar or 
other evidence of a shell fragment wound of the left axilla.  
X-ray studies revealed no evidence of fracture, dislocation, 
bony destruction, or retained foreign bodies.  The examiner 
further expressed the opinion that the veteran's complaints 
of back pain were unrelated to his inservice back wound.

The reports of VA orthopedic, neurological, and 
dermatological examinations, conducted in April and May 1998, 
noted that the examiners had reviewed the veteran's entire 
claims folder, including his service medical records.  It was 
noted that the veteran had sustained shell fragment wounds 
involving his back and left armpit, without paralysis, and 
that following a few days of treatment had been returned to 
full duty.  Examination of the spine, shoulders, and 
musculature of the back disclosed no postural deformity; no 
weakness or motor, sensory, or reflex deficits; a full and 
free range of pain-free back motion was present in all 
planes; and there was no spasm, tenderness, nodularity, or 
evidence of discomfort, disuse, weakness on effort, or 
cramping in the thoracic region.  There was no historical 
information pertaining to fatigability, and there were no 
complaint or clinical findings of lack of coordination or 
impairment of motor function due to pain on use or during 
periods of symptom exacerbation.  Two punctate wounds were 
seen on the dorsal surface, 4 - 5 mm. in size, depigmented 
but not deforming, disfiguring, or a source of discomfort.  
The anterior axillary wound was minor, small and did not 
involve the underlying tissues.  There was no evidence of 
damage to tendons, bones or joints, no weakness of the 
shoulder muscles, no muscle herniation, and no disturbance of 
joint function.  The examiners stated that the veteran's 
shell fragment wounds had produced only the most superficial 
injury to the skin or subcutaneous tissue, with no evidence 
of injury to the underlying muscle tissue; that he was 
treated in a military hospital and off duty only a few days; 
that his wounds had healed primarily; and that no muscles 
were directly injured or destroyed.  There was no evidence of 
adherence, retained metallic particles, adjacent skin 
lesions, or chronic infections in the area of the scars.  

The examiners found no evidence that the veteran's service-
related conditions caused or had any bearing on symptoms of 
weakness, fatigability, impaired endurance or general 
malaise; rather, he attributed such complaints to the 
veteran's liver dysfunction and hepatitis C infection.  
Further, the examiner found no relationship between the 
veteran's current degenerative joint disease of the spine and 
his inservice injuries, which occurred without trauma to 
underlying muscles, bone, major regional vessels, or the 
brachial plexus.  He concluded that the veteran suffers no 
industrial impairment as a result of his service-connected 
shell fragment wounds of the back and left axilla.  All 
examiners found no evidence of any weakened movement, excess 
fatigability, incoordination, or loss of function due to pain 
during these periods when the veteran has occasional sharp 
shooting pains and concluded that there should be no 
industrial impairment resulting from the veteran's service-
connected residuals of shell fragment wounds of the back and 
left axilla.  

In the absence of any objective clinical evidence of muscle 
tissue injury stemming from the veteran's shell fragment 
wounds of the back and left axilla, evaluation of those 
injuries under the provisions of  38 C.F.R. Part 4, §§ 4.55, 
4.56, and 4.73 (Muscle Injury) is not warranted.  The sole 
residuals of the veteran's shell fragment wounds of the back 
and left axilla are healed scars.  Such residuals are rated 
as follows:

Scars which are superficial, poorly nourished, and with 
repeated ulceration are rated as 10 percent disabling under 
Diagnostic Code 7803, while scars which are superficial, 
tender and painful on objective demonstration are rated as 10 
percent disabling under Diagnostic Code 7804.  Note: The 10 
percent rating under 7804 will be assigned, when the 
requirements are met, even though the location may be on tip 
of the finger or toe, and the rating may exceed the 
amputation value for the limited involvement.  Other scars 
are rated on limitation of function of the part affected 
under Diagnostic Code 7805.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. Part 4, § 4.31 
(1998).

In this case, the medical evidence of record establishes that 
the veteran's residual scars from shell fragment wounds of 
the back and left axilla are well-healed, non-tender, non-
adherent, and not deforming, disfiguring, or a source of 
discomfort.  
Such findings do not warrant the assignment of compensable 
evaluations.  


Further, although governing regulations provide that whenever 
a veteran is suffering from two or more separate permanent 
service-connected disabilities of such character as clearly 
to interfere with normal employability, even though none of 
the disabilities may be of compensable degree under the 1945 
Schedule for Rating Disabilities, the rating agency is 
authorized to apply a 10-percent rating, but not in 
combination with any other rating.  38 C.F.R. § 3.324 (1998).  

The Board finds, however, that there is no medical evidence 
in the record that shows that the veteran's healed scars from 
shell fragment wounds of the back and left axilla are of such 
character as clearly to interfere with normal employability.  
To the contrary, the reports of postservice examination of 
the veteran consistently reflect no evidence of any weakened 
movement, excess fatigability, incoordination, loss of 
function due to pain, or other disabling manifestations of 
the service-connected conditions, and conclude that there 
should be no industrial impairment resulting from the 
veteran's service-connected residuals of shell fragment 
wounds of the back and left axilla.  

The veteran has not asserted that the schedular ratings are 
inadequate or that he is unemployable due to his service-
connected disabilities.  Further, the record in this case 
presents no evidence or argument to reasonably indicate that 
the provisions of  38 C.F.R. Part 4, §§ 4.16(b) or  
3.321(b)(1) (1998) are potentially applicable.  There is no 
competent medical evidence in the record stating that the 
veteran is unemployable due to service-connected disability, 
or that vocational rehabilitation is infeasible, and the 
veteran has not testified that he is unable to obtain 
employment due to service-connected disability.  Nor is there 
evidence of circumstances which the appropriate officials 
might find so "exceptional or unusual" as to warrant an 
extraschedular rating.  Shipwash v. Brown,  8 Vet. App.  218, 
227 (1995).  Accordingly, the Board will not address the 
issues of benefit entitlement under the provisions of  
38 C.F.R. Part 4, §§ 4.16(b) or 3.321(b)(1) (1998).  


ORDER

A compensable evaluation for residuals of a shell fragment 
wound of the back is denied.  

A compensable evaluation for residuals of a shell fragment 
wound of the left axilla is denied.

A 10 percent rating under the criteria set out at  38 C.F.R. 
§ 3.324 (1998) is denied. 


		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals



 

